EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Therese A. Hendricks on March 24, 2022.

The application has been amended as follows: 

In the specification:
1)	On page 11, in paragraph 068, line 1:  The number “14” has been changed to 
--4--.




2)	On page 26, in paragraph 0174, lines 2, 3 & 5; paragraph 0175, line 2; and in paragraph 0176, line 1:  Every instance of the number “402” has been changed to --452--.

In the claims:
1)	Claims 1-16, which were previously withdrawn from consideration as being drawn to a non-elected species, have been cancelled.
2)	In claim 17, line 8:  The phrase “through the second movable framework” has been deleted.
3)	In claim 17, line 17:  The term “a” has been changed to --the--.
4)	In claim 36, line 1:  The phrase --at least one-- has been inserted before the term “damper”.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Although the use of a surgical table comprising a base, a column mounted on and extending from the base, a tabletop mounted on the column, and a trend and tilt mechanism between the tabletop and at least one of the column and the base for enabling at least part of the tabletop to be independently rotated about respective trend and tilt axes has long been known in the art, the examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a surgical table comprising a trend and tilt mechanism 


having the particular structural configuration of and cooperation between the first movable framework being rotatable about a trend axis; the first drive system fitted between the first movable framework and at least one of the base and column for rotating the first movable framework about the trend axis; the second movable framework mounted between the first movable framework and the tabletop and rotatable about a tilt axis, the second movable framework being located above the trend axis; and the second drive system fitted within the second movable framework above the trend axis for rotating the second movable framework about the tilt axis, as explicitly recited in Applicant’s independent claim 17.  Hence, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ROBERT G SANTOS/
Primary Examiner, Art Unit 3673